Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 6, line 10, filed 07 May 2021, with respect to the rejection of Claim 18 under 35 U.S.C. 112 as being indefinite has been fully considered and is persuasive. Thus, this prior rejection has been withdrawn.
2.	Applicant’s arguments, see page 6, line 18, filed 07 May 2021, with respect to the rejection of Claims 16-17, 19-24, and 26-35 under 35 U.S.C. 102(a)(1) as being anticipated by Hassan et al. (United States Patent Publication No. US 2016/0011499 A1), hereinafter Hassan, utilizing Mistrik et al. (2017) “Optical Properties of Electronic Materials: Fundamentals and Characterization.” Springer Handbook of Electronic and Photonic Materials, hereinafter Mistrik, as a teaching reference, have been fully considered and are persuasive in light of the claim amendments. The prior rejections of Claims 16-17, 19-24, and 26-35 have been withdrawn.
3.	While the above claim rejections are withdrawn and Applicant has cancelled Claim 25, Examiner would like to address Applicant’s arguments regarding the prior rejection of Claim 25 under 35 U.S.C. 103 as being unpatentable over Hassan and further in view of Park et al. (United States Patent Publication No. US 2017/0068157 A1), hereinafter Park, have been fully considered but they are not persuasive. Applicant argues, see page 7, line 12, filed 07 May 2021, “the alleged black border in FIGS. 15 and 21-22 of Park does not extend from the absorption layer to the substrate (110). In this regard, the cited references fail to teach the feature ‘forming a black border surrounding the pattern in the absorption layer ... the black border extends from the absorption layer into the substrate’ of claim 16.” This argument is rejected. Clearly the aforementioned Fig. 15 of Park teaches a black border which extends from the absorption layer into the substrate. Specifically, Examiner highlights the therein described grooves 140, which are clearly within the black border region – therein indicated by the abbreviation “BB” – extends from the absorption layer, 130 – therein absorption patterns, to the substrate, 110. Furthermore, Park teaches (Paragraph [0114]) “grooves 140 exposing the mask substrate 110 in the absorption patterns 130.” Thus, subsequent rejections under 35 U.S.C. 103 as being unpatentable over Hassan and further in view of Park will be made.


    PNG
    media_image1.png
    1808
    1902
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
4.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Regarding Claims 18, 20, and 36-37, the phrase "made of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are the entirety of the composition of the element being limited – wherein applicants typically use the phrase “consisting of” – or is an open-ended limitation, i.e. including but not limited to – wherein applicants typically use the phrase “comprising.” Furthermore, regarding Claims 20 and 36-37, the element is being limited to being an alloy “made of” a list of metals. It is in it is unclear whether the limitation(s) following the phrase are “all of” metals comprised in the absorber and are also the “only” metals comprised in the absorber or whether the list of metals of the alloy is intended to be limited to comprise two or more of the listed metals. This indefiniteness, and therefore confusion as to the limitation claimed, is further enhanced by the language of Claims 20, and 36-37 uses the word “and” when listing the metals – connoting a closed-ended list akin to using the “consisting of” language – while also using the word “alloys” – connoting variable metals comprising the alloy claim, i.e. open-ended, because if it were intended to be close-ended one would assume language such as “the absorber is an alloy of . . .” If Applicant intends to limit to a close-ended list of one or more metals, Examiner recommends amending the language to read “consisting of.” Whereas if Applicant intends to limit to an open-ended list of metals, Examiner recommends amending the language to read “comprising.” Furthermore, regarding Claims 20 and 36-37, if Applicant intends to limit an alloy comprising a close-ended list of metals, Examiner recommends amending the language to read “an alloy consisting of.” Whereas if Applicant intends to limit to alloys comprising open-end list of two or more metals, Examiner recommends amending the language to read “an alloy comprising two or more of . . .”
6.	For purposes of compact prosecution, regarding Claims 18, 20, and 36-37, Examiner will interpret the phrase “made of” as analogous to “comprising” and that the alloys as “an alloy comprising at least two of . . .” as that would be the broadest reasonable interpretation.

7.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 26 recites the limitation "the absorber" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending Claim 26 in line 5 to read “an absorption layer comprising an absorber,” as was done in Claim 16.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
10.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 16-23 and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (United States Patent Publication No. US 2016/0011499 A1), hereinafter Hassan, and further in view of Park et al. (United States Patent Publication No. US 2017/0068157 A1), hereinafter Park, utilizing Mistrik et al. (2017) “Optical Properties of Electronic Materials: Fundamentals and Characterization.” Springer Handbook of Electronic and Photonic Materials, hereinafter Mistrik, as a teaching reference.
12.	Regarding Claims 16-23, Hassan teaches (Paragraphs [0009-0012]) a substrate. Hassan teaches (Paragraphs [0009-0012 and 0033]) a plurality of alternately stacked first reflective layers and second reflective layers formed over the substrate. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) an absorption layer comprising an absorber over the plurality of alternately stacked first and second reflective layers. Hassan teaches (Paragraphs [0054]) forming a pattern in the absorption layer. Mistrik teaches that the index of refraction and extinction coefficient of a material are intrinsic, inherent properties of a material and dependent upon the energy or wavelength of light used. Given that Hassan teaches absorption layers comprising materials and at thicknesses disclosed in the instant application, the absorption layers taught by Hassan inherent have the indexes of refraction and extinction coefficients claimed in the instant application. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the absorber having a thickness ranging from 33.5 nm to 43.5 nm. Hassan teaches (Paragraph [0034]) a capping layer formed between the plurality of alternately stacked first and second reflective layers and the absorption layer. Hassan teaches (Paragraph [0034]) the capping layer is made of ruthenium. Hassan teaches (Paragraphs [0009-0012 and 0033]) the plurality of alternately stacked first and second reflective layers includes a plurality of pairs of molybdenum and silicon layers. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the absorber is made of a material selected from the group consisting of Sn, Ni, or Te. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the absorber having a thickness ranging from 35.5 nm to 39.5 nm.
13.	Regarding Claims 26-31, Hassan teaches (Paragraphs [0009-0012]) a substrate. Hassan teaches (Paragraphs [0009-0012 and 0033]) a plurality of alternately stacked first reflective layers and second reflective layers formed over the substrate. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) forming an absorption layer over the plurality of alternately stacked first and second reflective layers. Hassan teaches (Paragraphs [0054]) forming a pattern in the absorption layer. Mistrik teaches that the index of refraction and extinction coefficient of a material are intrinsic, inherent properties of a material and dependent upon the energy or wavelength of light used. Given that Hassan teaches absorption layers comprising materials and at thicknesses disclosed in the instant application, the absorption layers taught by Hassan inherent have the indexes of refraction and extinction coefficients claimed in the instant application. Hassan teaches (Paragraph [0034]) forming a capping layer between the plurality of alternately stacked first and second reflective layers and the absorption layer. Hassan teaches (Paragraphs [0009-0012 and 0033]) the plurality of alternately stacked first and second reflective layers includes a plurality of pairs of molybdenum and silicon layers. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the absorber has a thickness ranging from 27.5 nm to 31.5 nm.
14.	Regarding Claims 32-35, Hassan teaches (Paragraphs [0009-0012]) a semiconductor substrate. Hassan teaches (Paragraph [0034]) forming a photoresist layer over the semiconductor substrate. Hassan teaches (Paragraph [0034]) selectively exposing the photoresist layer to actinic radiation that is reflected off a reflective mask. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) a patterned absorber. Mistrik teaches that the index of refraction and extinction coefficient of a material are intrinsic, inherent properties of a material and dependent upon the energy or wavelength of light used. Given that Hassan teaches absorption layers comprising materials and at thicknesses disclosed in the instant application, the absorption layers taught by Hassan inherent have the indexes of refraction and extinction coefficients claimed in the instant application. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the patterned absorber has a thickness ranging from 33.5 nm to 43.5 nm. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the absorber has a thickness ranging from 35.5 nm to 39.5 nm. 
15.	Hassan however fails to specifically disclose forming a black border surrounding the pattern in the absorption layer. Furthermore, Hassan however fails to specifically disclose the black border extending from the absorption layer into the substrate.
13.	Park teaches (Figures 15 and 21-22, Paragraphs [0112-0117 and 0145]) forming a black border, therein referred to as grooves and figure element 140, surrounding the pattern in the absorption layer. Park teaches (Figures 15 and 21-22, Paragraphs [0112-0117 and 0145]) the black border extends from the absorption layer into the substrate. Park teaches (Paragraphs [0112-0117 and 0145]) the black border easily absorbs the EUV light and thereby protects the mask.
14.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hassan to incorporate the teachings of Park to comprise forming a black border surrounding the pattern in the absorption layer and for the black border extends from the absorption layer into the substrate. Doing so would result in the black border absorbing the EUV light and thereby protecting the mask, as recognized by Park.

15.	Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (United States Patent Publication No. US 2016/0011499 A1), hereinafter Hassan, and further in view of Park et al. (United States Patent Publication No. US 2017/0068157 A1), hereinafter Park, and further in view of Mitamura (United States Patent Publication No. US 2015/0017275 A1), hereinafter Mitamura.
16.	Regarding Claim 36, Hassan further in view of Park teaches all limitations of Claim 32 of the present application, as detailed above. However, Hassan further in view of Park fails to explicitly teach the absorber comprising an alloy of two or more of Sn, Ni, and Te.
17.	Mitamura teaches (Paragraphs [0118 and 0139]) the absorber is comprising an alloy of two or more of Sn, Ni, and Te. Mitamura teaches (Paragraphs [0117 and 0138]) the use of the absorber therein disclosed makes it possible to widen the selection range of absorption characteristics of light.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hassan further in view of Park to incorporate the teachings of Mitamura wherein the absorber comprises an alloy of two or more of Sn, Ni, and Te. Doing so would result in the widening of the selection range of absorption characteristics of light, as recognized by Mitamura.
16.	Regarding Claim 37, Hassan further in view of Park teaches all limitations of Claim 16 of the present application, as detailed above. However, Hassan further in view of Park fails to explicitly teach the absorber comprising an alloy of two or more of Sn, Ni, Te, Co, In, and Sb.
17.	Mitamura teaches (Paragraphs [0118 and 0139]) the absorber is comprising an alloy of two or more of Sn, Ni, Te, Co, In, and Sb. Mitamura teaches (Paragraphs [0117 and 0138]) the use of the absorber therein disclosed makes it possible to widen the selection range of absorption characteristics of light.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hassan further in view of Park to incorporate the teachings of Mitamura wherein the absorber comprises an alloy of two or more of Sn, Ni, Te, Co, In, and Sb. Doing so would result in the widening of the selection range of absorption characteristics of light, as recognized by Mitamura.




Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
20.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
21.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/02/2022